Case 3:20-cv-00375-CRS Document 58 Filed 08/27/20 Page 1 of 3 PageID #: 1343




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION



 MICHAEL COLLINS, et al.

                                  Plaintiffs,

         v.
                                                        Civil Case No. 3:20-cv-00375-CRS
 MICHAEL ADAMS, et al.

                                 Defendants.




                           JOINT STIPULATION OF DISMISSAL

        Come the parties, pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), and jointly stipulate to a

dismissal of the instant action without prejudice. Each party shall bear their own fees and costs.



Respectfully Submitted,


For Plaintiffs:

                                                      __/s/ Corey Shapiro________________
Adriel I. Cepeda Derieux                              Corey Shapiro, Ky. Bar No. 96897
Sophia Lin Lakin                                        Counsel of Record
Dale E. Ho                                            Heather Gatnarek, Ky. Bar No. 95113
AMERICAN CIVIL LIBERTIES UNION FOUNDATION             Mashayla Hays, Ky. Bar No.
125 Broad Street, 18th Floor                          ACLU OF KENTUCKY FOUNDATION
New York, NY 10004                                    325 W. Main Street, #2210
(212) 549-2500                                        Louisville, KY 40202
acepedaderieux@aclu.org                               (502) 581-9746
slakin@aclu.org                                       corey@aclu-ky.org
dho@aclu.org                                          heather@aclu-ky.org
                                                      mashayla@aclu-ky.org
Case 3:20-cv-00375-CRS Document 58 Filed 08/27/20 Page 2 of 3 PageID #: 1344




Ceridwen Cherry
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
915 15TH STREET, NW                         Megan C. Keenan
Washington, DC 20005-2313                   Scott J. Garfing
(202) 675-2326                              Jayne Ponder
ccherry@aclu.org                            COVINGTON & BURLING LLP
                                            One CityCenter
Ezra Rosenberg                              850 Tenth Street, NW
Ajay Saini                                  Washington, DC 20001-4956
Natasha Chabria                             (202) 662-6000
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS         mkeenan@cov.com
UNDER LAW                                   eholman@cov.com
1500 K Street NW, Suite 900                 sgarfing@cov.com
Washington, DC 20005                        jponder@cov.com
(202) 662-8600
erosenberg@lawyerscommittee.org             Robert D. Fram
asaini@lawyerscommittee.org                 COVINGTON & BURLING LLP
natashachabria@lawyerscommittee.org         Salesforce Tower
                                            415 Mission Street, Suite 5400
                                            San Francisco, CA 94105-2533
                                            (415) 591-6000
                                            rfram@cov.com


For Defendants:


_/s/ Steven T. Mayo (with permission)__     /s/ Michael G. Adams (with permission)
La Tasha Buckner                            Michael R. Wilson
Laura S. Tipton                             Michael G. Adams
Marc G. Farris                              Jennifer S. Scutchfield
Steven T. Mayo                              Office of the Secretary of State
Taylor A. Payne                             700 Capital Avenue
Office of the Governor                      State Capitol, Suite 152
700 Capitol Avenue, Suite 106               Frankfort, KY 40601
Frankfort, KY 40601                         502-782-7417
502-564-2611                                michael.rollin.wilson@hotmail.com
latasha.buckner@ky.gov                      jscutchfield@ky.gov
laurac.tipton@ky.gov                        Attorneys for Secretary of State Adams
marc.farris@ky.gov
travis.mayo@ky.gov                          Bridget M. Bush
taylor.payne@ky.gov                         R. Kent Westberry
Attorneys for Governor Beshear              Landrum & Shouse, LLP
                                            220 W. Main Street, Suite 1900
Case 3:20-cv-00375-CRS Document 58 Filed 08/27/20 Page 3 of 3 PageID #: 1345




/s/ Daniel L. Morgan (with permission)   Louisville, KY 40202
Daniel L. Morgan                         502-589-7616
McBrayer PLLC – Lexington                bbush@landrumshouse.com
201 E. Main Street, Suite 900            kwestberry@landrumshouse.com
Lexington, KY 40507                      Attorneys for Secretary of State Adams
859-231-8780
lmorgan@mcbrayerfirm.com
Attorney for SBOE Defendants

Taylor A. Brown
Kentucky State Board of Elections
140 Walnut Street
Frankfort, KY 40601
502-573-7100
taylora.brown@ky.gov
Attorney for SBOE Defendants
